United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 05-10365
                         Conference Calendar



HENRY JEN LINDSEY,

                                     Petitioner-Appellant,

versus

COLE JETER, Warden, Federal Medical Center Fort Worth,

                                     Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:04-CV-652
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Henry Jen Lindsey, federal prisoner # 08239-002, appeals the

dismissal of his 28 U.S.C. § 2241 petition.    He argues that his

sentence is invalid in light of United States v. Booker, 543 U.S.

220 (2005).    Lindsey’s argument is directed toward a sentencing

error; such an argument may not be brought under § 2241.        See

Padilla v. United States, 416 F.3d 424, 425-26 (5th Cir. 2005).

Lindsey’s argument that he is entitled to proceed under § 2241

based on the savings clause of 28 U.S.C. § 2255 because relief


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-10365
                               -2-

under that section is “inadequate or ineffective” is unavailing.

See id. at 427 (holding that a claim under Booker does not fit

within the savings clause of § 2255).    The judgment of the

district court is AFFIRMED.